 Case 2:14-cr-00436-CCC Document 261 Filed 10/05/18 Page 1 of 1 PageID: 156




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                      :   Criminal No.      14-CR-436(CCC)

                                                       ORDER
ROBERT SCERBO,

                    Defendant Cs)




             This   matter   having   come    before    the    Court    by   way   of

Defendant, Robert Scerbo’s motion requesting early termination of his

supervised     release    period,     and    the    Court     having    considered

Defendant’s request;      objection having been provided by the United

States of America and by the U.S.           Probation Office; Accordingly,

             It is on this             day of      OcOI)        2018;

             ORDERED that the defendant,           Robert Scerbo’s motion for

early termination from supervised release is hereby DENIED.




                                                —------          ________%


                                             CLAIRE C. CECCHI,
                                             UNITED STATES DISTRICT JUDGE
